 1   THOMAS BOTHWELL
     BOTHWELL & HAMILL, PLLC
 2   Attorneys at Law
     P.O. Box 2730
 3   Yakima, WA 98907-2730
     Telephone: (509) 248-0941
 4   Facsimile: (509) 248-0974
     Email: thomas@bothwellhamill.com
 5
 6
 7                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
      BEKKI COUNTRYMAN,                                  CIVIL ACTION
10
                             Plaintiff,                  Case No. 2:17-CV-017140-MAT
11
      vs.                                                [PROPOSED] ORDER GRANTING
12                                                       MOTION FOR AWARD OF ATTORNEY
      NANCY A. BERRYHILL,                                FEES PURSUANT TO 42 U.S.C. §406(b)
13    Commissioner of the Social Security
      Administration,
14
                             Defendant.
15
16          BEFORE THE COURT is a motion for an award of attorney fees pursuant to 42 U.S.C.
17   §406(b) for authorization and approval for Thomas Bothwell, Plaintiff’s counsel, to receive
18   attorney’s fees for his representation of Plaintiff herein, in the amount of $8,863.97, in addition to
19   previously awarded EAJA fees. Attorney Thomas Bothwell represents Plaintiff; Assistant United
20   States Attorney Kerry Jane Keefe and Special Assistant United States Attorney Benjamin J.
21   Groebner represent Defendant.
22          On June 4, 2018, this Court issued its ORDER RE: SOCIAL SECURITY DISABILITY
23   APPEAL (ECF No. 22), in which this cause was remanded for an award of benefits.
24          Plaintiff’s counsel filed a Motion for Award of Attorney Fees Pursuant to Equal Access to
25   Justice Act (ECF. 24) and this Court approved that request by ORDER GRANTING PLAINTIFF’S
26   MOTION FOR AWARD OF ATTORNEY FEES PURSUANT TO EQUAL ACCESS TO JUSTICE
27   ACT (ECF No. 26) dated August 20, 2018. Plaintiff’s counsel has received EAJA fees in the
28   amount of $6,435.03.
                                                                                   BOTHWELL & HAMILL, PLLC
                                                                                   PO BOX 2730
     ORDER GRANTING MOTION FOR AWARD OF ATTORNEY FEES                              YAKIMA WA 98907-2730
     PURSUANT TO 42 U.S.C. §406(b) - 1 [2:17-CV-01741-MAT]                         Telephone: (509) 248-0941
                                                                                   Facsimile: (509) 248-0974
 1           Plaintiff’s counsel now moves for an award of attorney fees pursuant to 42 U.S.C. §406(b)
 2   which awards private attorney fees only after an award of past-due benefits has been made. An
 3   Award under §406(b) is for work before the court and cannot exceed 25% of the claimant’s back pay
 4   award. Gisbrecht v. Barnhart, 535 U.S. 789, 804-05 (2002). Pursuant to Gisbrecht, the amount of
 5   the award must be reasonable in light of the character of representation, the result received and the
 6   size of benefits in comparison to the time spent by counsel. Id., at 807-08.
 7           Plaintiff’s counsel has filed with this court a copy of the contingent fee agreements with
 8   Plaintiff and an itemized billing statement for work on this case. The court, having reviewed the
 9   contingency fee agreements and the itemized billing statement, finds that the requested award in the
10   amount of $8,863.97 is reasonable. Accordingly,
11           IT IS ORDERED the motion for attorney fees of $8,863.97 pursuant to 42 U.S.C. §406(b)
12   (ECF No.      ) is GRANTED. The Social Security Administration, from the $15,299.00 it withheld,
13   shall now:
14           (1)     Release the sum of $8,863.97 directly to Plaintiff’s counsel Thomas Bothwell
15   (Bothwell & Hamill, PO Box 2730, Yakima, WA, 98907-2730) representing §406(b) fees; and
16           (2)     Release the sum of $6,435.03 directly to Plaintiff.
17           The District Court Executive is directed to enter this Order, forward copies to counsel, and
18   thereafter shall close this file.
19           DATED this 30th day of October, 2018.
20
                                            s/ Mary Alice Theiler
21                                          United States Magistrate Judge
22
23
24
25
26
27
28
                                                                                    BOTHWELL & HAMILL, PLLC
                                                                                    PO BOX 2730
     ORDER GRANTING MOTION FOR AWARD OF ATTORNEY FEES                               YAKIMA WA 98907-2730
     PURSUANT TO 42 U.S.C. §406(b) - 2 [2:17-CV-01741-MAT]                          Telephone: (509) 248-0941
                                                                                    Facsimile: (509) 248-0974
